[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-2107

                     GIUSEPPE PELLERITO,

                    Plaintiff, Appellant,

                              v.

                        UNITED STATES,

                     Defendant, Appellee.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jose Antonio Fuste, U.S. District Judge]

                            Before

                   Boudin, Circuit Judge,
              Campbell, Senior Circuit Judge,
                 and Stahl, Circuit Judge.

   Giuseppe Pellerito on brief pro se.
   Guillermo Gil, United States Attorney, Miguel A. Fernandez,
Assistant United States Attorney, and Rebecca Vargas-Vera,
Assistant United States Attorney, on brief for appellee.

May 12, 1999

          Per Curiam.  Upon careful review of the briefs and
record, we find no basis for this appeal from the district
court's order dated August 3, 1998.  That order essentially
granted the relief sought by petitioner in his pro se  2255
motion, and it adopted the parties' agreed payment plan, which
plan petitioner personally ratified by his affidavits.  This
court is not the proper forum in the first instance for a claim
of present inability to comply with the August 3 order. 
Petitioner's claim of ineffective assistance of counsel is
wholly frivolous. 
          Affirmed.  See 1st Cir. Loc. R. 27.1.